Upon consideration of the petition filed by the Attorney General on the 21st day of April 2006 for Writ of Supersedeas of the judgment of the Court of Appeals, the following *890order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 29th day of June 2006."
Upon consideration of the petition filed on the 21st day of April 2006 by the Attorney General in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"The Attorney General's Petition for Discretionary Review is allowed for the limited purpose of entering this order. That portion of the opinion of the Court of Appeals concerning the question of probable cause is hereby vacated. This case is remanded to the Court of Appeals for further remand to the trial court for findings of fact and conclusions of law on the question of probable cause. By order of the Court in conference, this the 29th day of June 2006."